United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Del Rio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1597
Issued: October 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2007 appellant filed a timely appeal of the April 30, 2007 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant’s lumbar condition is causally related to a June 6, 2006
employment incident.
FACTUAL HISTORY
On June 14, 2006 appellant, a 56-year-old letter carrier, filed a traumatic injury claim
alleging that he hurt his back on June 6, 2006 when lifting a heavy parcel from the floor. He
continued to work following the June 6, 2006 lifting incident. Appellant was seen on June 14,
2006 at the Gutierrez Medical Center.1 The progress notes indicate that an injury occurred on
1

The caregiver’s signature is illegible, but the signature box indicates that the person who treated appellant on
August 14, 2006 was a physician assistant.

June 6, 2006 when he lifted a package at work. Appellant was diagnosed with sciatica and
prescribed pain medication, a muscle relaxant and advised to apply heat. He returned to the
center on June 16, 2006 and Dr. Alfredo Gutierrez, Jr., M.D., diagnosed sciatica. Dr. Gutierrez
excused appellant from work beginning June 16, 2006. X-rays obtained on June 20, 2006
revealed mild osteoarthritis of the right hip and minor degenerative changes of the lumbar spine.
In a decision dated July 24, 2006, the Office denied appellant’s claim on the basis that
there was no medical evidence that provided a diagnosis in connection with the June 6, 2006
employment incident.
Appellant requested reconsideration on August 23, 2006. He submitted a June 14, 2006
Form CA-16 (authorization for examination/attending physician’s report), in which Dr. Gutierrez
diagnosed employment-related sciatica. Appellant also submitted an August 9, 2006 lumbar
magnetic resonance imaging (MRI) scan, which revealed, among other things, a disc herniation
at L4-5.
Dr. James W. Simmons Jr., a Board-certified orthopedic surgeon, examined appellant on
August 18, 2006 and reviewed the recent lumbar MRI scan. He noted that appellant complained
of low back pain and sciatica, greater on the right, with an onset of June 6, 2006 when he was
lifting a box. Approximately a week after the injury, appellant began having dysesthesias with
pain radiating from the back into the right leg. On physical examination, Dr. Simmons noted
marked lumbosacral paravertebral muscle spasm with tenderness in the lumbosacral region, more
so on the right side. He diagnosed herniated nucleus pulposus at L4-5 and L5-S1 based on MRI
scan, lumbar radiculopathy, central and foraminal stenosis at L4-5 and foraminal stenosis at
L5-S1. Dr. Simmons recommended obtaining a lumbar discography and suggested the
possibility of surgery depending on the results of the discography.
By decision dated November 28, 2006, the Office modified the prior decision to accept
the June 6, 2006 lifting incident. However, the Office denied the claim because the medical
evidence did not establish that a lumbar injury was either caused or aggravated by the June 6,
2006 employment incident.
On February 9, 2007 appellant requested reconsideration. He submitted two reports from
Dr. Gerardo Zavala, a Board-certified neurosurgeon.2 In a January 23, 2007 report, Dr. Zavala
indicated that, when he saw appellant on September 25, 2006, appellant reported injuring his
lower back on June 6, 2006 “doing heavy lifting at work.” He noted that appellant was treated
conservatively, but did not do well under Dr. Gutierrez’s care. Dr. Zavala also noted that an
August 2006 MRI scan showed a herniated disc at L4-5, and Dr. Simmons subsequently
recommended surgery. On November 8, 2006 Dr. Zavala performed a left L4-5 decompressive
laminectomy and radical discectomy and an L5-S1 left decompressive laminectomy. He
reported that post surgery, appellant continued to complain of low back pain and he remained off
work. On January 30, 2007 Dr. Zavala briefly reiterated the treatment that appellant received for
his low back condition and added that his herniated disc and lumbosacral radiculopathy were
related to the on-the-job injury of June 6, 2006.
2

Dr. Zavala had previously treated appellant for injuries to his cervical spine and left shoulder.

2

By decision dated April 30, 2007, the Office denied modification of the November 28,
2006 decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred.5 The second component is whether the employment
incident caused a personal injury.6 An employee may establish that an injury occurred in the
performance of duty as alleged but fail to establish that the disability or specific condition for
which compensation is being claimed is causally related to the injury.7
ANALYSIS
Appellant attributed his lower back condition to a June 6, 2006 employment incident
when he lifted a heavy parcel from the floor. Approximately two weeks following the incident,
Dr. Gutierrez diagnosed sciatica. However, he did not clearly explain how the diagnosed
condition was related to appellant’s employment. Several months after the June 6, 2006
employment incident, a lumbar MRI scan revealed a herniated disc at L4-5. Dr. Simmons
examined appellant on August 18, 2006 and reviewed the recent scan, and based on this
information, he diagnosed herniated nucleus pulposus at L4-5, L5-S1, lumbar radiculopathy and
stenosis. Although Dr. Simmons identified June 6, 2006 as the date of onset of appellant’s low
3

5 U.S.C. §§ 8101-8193 (2000).

4

20 C.F.R. § 10.115(e), (f) (2007); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factors. Id.
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997). The fact that the etiology of a disease or condition is unknown or
obscure does not relieve an employee of the burden of establishing a causal relationship by the weight of the medical
evidence nor does it shift the burden of proof to the Office to disprove an employment relationship. Judith J.
Montage, 48 ECAB 292, 294-295 (1997).

3

back complaints, he did not explain how the employment-related lifting incident caused or
contributed to the diagnosed conditions. Dr. Zavala’s January 2007 reports are similarly flawed.
While he stated that appellant’s herniated disc and lumbosacral radiculopathy were related to the
on-the-job injury of June 6, 2006, he did not explain how the lifting incident caused or
contributed to appellant’s current condition.
It is not enough to merely conclude that a diagnosed condition is employment related. A
physician’s opinion on causal relationship must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors.8 The
various reports from Drs. Gutierrez, Simmons and Zavala do not meet this standard. As such,
the medical evidence of record fails to establish a causal relationship between the June 6, 2006
employment incident and appellant’s rather sever lumbar condition, which ultimately required
surgical intervention in November 2006. Accordingly, the Office properly denied appellant’s
traumatic injury claim.
CONCLUSION
Appellant failed to establish that his claimed lumbar condition is causally related to the
June 6, 2006 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Victor J. Woodhams, supra note 4.

4

